DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/06/2020 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2019/0205668 A1) in view of Houston et al. (US 2021/0197720 A1).
Regarding claims 1 and 14-16, Noda teaches a method of training a neural network system to infer a location of a target from values of a plurality of localization parameters derived from a wireless signal from the target, wherein the neural network system comprising a first neural network and a second neural network, the plurality of localization parameters comprise one or more parameters relating to a velocity of a target and one or more other parameters, and the method comprises:
 training the first neural network to infer a set of candidate locations of a target from values of the one or more other parameters (Paragraphs [0032], [0034], [0048], [0056] teach detect function using neural network trained in advance that captured image an object candidate area including position/location of the object candidate area, wherein neural network performed an estimate image position, orientation of the object candidate area using values parameters of a road-surface). 
Noda is silent on
training the second neural network to infer a location of the target from values of the one or more parameters relating to a velocity of the target and a set of candidate locations of the target.
In an analogous art, Houston teaches
training the second neural network to infer a location of the target from values of the one or more parameters relating to a velocity of the target and a set of candidate locations of the target (Paragraphs [0053], [0084-0087] teach neural network trained for speed/velocity of the road segment bases on training data such as sensor data included vehicle parameter, vehicle speed that related to velocity).


 	Regarding claim 2. Noda and Houston teach a method according to claim 1, Houston teaches wherein the first neural network is trained using a plurality of first training examples each comprising experimentally determined values of the one or more other parameters derived from a signal emitted by the target at an experimentally measured location, and a set of candidate locations derived from the experimentally measured location as an output (Paragraphs [0138], [0154]).

 	Regarding claim 3. Noda and Houston teach a method according to claim 2, Houston teaches wherein the set of candidate locations of each first raining example is derived from the experimentally measured location by adding artificial noise to the experimentally measured location (Paragraph [0158]).

 	Regarding claim 4. Noda and Houston teach a method according to claim 1, Houston teaches wherein the second neural network is trained using a plurality of second training examples comprising experimentally determined values of the one or more parameters relating to a velocity of a target derived from 


 	Regarding claim 5. Noda and Houston teach a method according to claim 4, Houston teaches wherein the set of candidate locations of a target comprised by each second training example is an output of the trained first neural network inferred from experimentally determined values of the one or more other parameters derived from the signal emitted by the target at the experimentally measured location (Paragraphs [0051], [0053], [0064]).

 	Regarding claim 10. Noda and Houston teach a method according to claim 1, Noda teaches wherein the plurality of localization parameters derived from a wireless signal from a target are derived frame the signal as received by each of a set of receivers (Paragraph [0028], [0040]).

 	Regarding claim 11. Noda and Houston teach a method according to claim 1, Houston teaches wherein the signal is a Wi-Fi (RTM) radio signal, Bluetooth (RTM) radio signal or ultra-wideband radio signal (Paragraph [0144])

 	Regarding claim 13. Noda and Houston teach a neural network system comprising two neural networks, the neural network system being trained to infer a location of a target from values of a plurality of parameters of a wireless signal from the .

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2019/0205668 A1) in view of Houston et al. (US 2021/0197720 A1)  and further view of Mende et al. (US 2020/0333453 A1).
 	Regarding claim 6. Noda and Houston teach a method according to claim 1, but is silent on wherein the one or more parameters relating to a velocity of a target derived from a wireless signal from the target are parameters relating to a Doppler velocity derived from a series of consecutive wireless signals including the wireless signal.
	In an analogous art, Zaidi teaches
 	wherein the one or more parameters relating to a velocity of a target derived from a wireless signal from the target are parameters relating to a Doppler velocity derived from a series of consecutive wireless signals including the wireless signal (Paragraphs  [0041], [0044-0045] teach Doppler process unit received reflection from anobjaect or target to determine location, velocity and parameters)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Noda and Houston with Zaidi’s system such that parameters relating to a velocity of a target derived from a wireless signal from the target are parameters relating to a Doppler velocity in order for accurately determining target or object location/position when coming to range.



 	Regarding claim 8. Noda and Houston teach a method according to claim 1, Zaidi teaches wherein the one or more parameters relating to a velocity of a target comprise one or more Doppler frequency shifts of the signal, one or more Doppler velocity components or Doppler velocities from such Doppler frequency shifts, and/or and or more rates of change of such Doppler frequency shifts, Doppler velocity components or Doppler velocities (Paragraphs [0020], [0030], [0041]).

 	Regarding claim 9. Noda and Houston teach a method according to claim 1, Zaidi teaches wherein the one or more other localization parameters comprise parameters of the channel impulse response of the signal to one or more receivers, one or more parameters of the angle of arrival of the signal at one or more receivers, one or more parameters of channel slate information of the signal at one or more receivers, one or more parameters of the time of arrival of the signal at one or more receivers, one or more parameters of the power of the signal at one or more receivers, preamble symbol accumulations of the signal at one or more receivers, amplitudes of one or more subcarriers of the signal at one or more receivers, and/or phases of and/or more subcarriers of the signal at one or more receivers (Paragraphs [0028-0030]).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2019/0205668 A1) in view of Houston et al. (US 2021/0197720 A1) and further view of Luo et al. (US 2019/0065951 A1).
 	Regarding claim 12, Noda and Houston teach a method according to claim 1, but is silent on wherein each of the first and second neural networks comprises a single hidden layer.
	In an analogous art, Luo teaches 
 	wherein each of the first and second neural networks comprises a single hidden layer (Paragraph [0053] teach single hidden layer uses in neural network).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Noda and Houston with Luo’s system such that the neural networks comprises a single hidden layer in order to provide plurality of values of the target/object parameter within range.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641